STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of November [5],
2009, is made by and between MD Holdings, Corp., a Nevada corporation
(“Seller”), and Marshall Davis (“Buyer”).
 
RECITALS
 
WHEREAS, Seller owns all of the issued and outstanding shares of common stock
(the “Shares”) of MD Mortgage Corporation, a Maryland corporation (the
“Company”), which Shares constitute, as of the date hereof, all of the issued
and outstanding capital stock of the Company.
 
WHEREAS, effective as of the date hereof, Seller effectuated a 3.5 for 1 forward
split (the “Split”) of its issued and outstanding common stock (the “Common
Stock”).
 
WHEREAS,                                Buyer holds [65,625,000] shares of
Common Stock (post-Split) and Buyer hereby agrees to transfer [61,510,140]
shares of Common Stock (the “Purchase Price Shares”) to Seller for cancellation
(the “Repurchase”).
 
WHEREAS,                                In connection with the Repurchase, Buyer
wishes to acquire from Seller, and Seller wishes to transfer to Buyer, the
Shares, upon the terms and subject to the conditions set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
1.           Purchase and Sale of Shares.
 
(a)           Purchased Shares. Subject to the terms and conditions provided
below, Seller shall sell and transfer to Buyer and Buyer shall purchase from
Seller, on the Closing Date (as defined in Section 1(c)), all of the Shares.
 
(b)           Purchase Price.  The purchase price for the Shares shall be the
transfer and delivery by Buyer to Seller of the Purchase Price Shares,
deliverable as provided in Section 2(b).
 
(c)           Closing. Subject to the terms and conditions of this Agreement,
the closing of the transactions contemplated in this Agreement (the “Closing”)
shall take place as soon as practicable following the execution of this
Agreement. The date on which the Closing occurs shall be referred to herein as
the Closing Date (the “Closing Date”).
 
2.           Closing.
 
(a)           Transfer of Shares. At the Closing, Seller shall deliver to Buyer
a certificate or certificates representing the Shares, duly endorsed to Buyer or
as directed by Buyer, which delivery shall vest Buyer with good and marketable
title to all of the issued and outstanding shares of capital stock of the
Company, free and clear of all liens and encumbrances.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Payment of Purchase Price. At the Closing, Buyer shall deliver to Seller a
certificate or certificates representing the Purchase Price Shares duly endorsed
to Seller, which delivery shall vest Seller with good and marketable title to
the Purchase Price Shares, free and clear of all liens and encumbrances.
 
3.           Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as of the date hereof as follows:
 
(a)           Enforceability. The execution, delivery and performance by Buyer
of this Agreement are within Buyer’s powers. This Agreement has been duly
executed and delivered by Buyer and constitutes the valid and binding agreement
of Buyer, enforceable against Buyer in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles.
 
(b)           Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement require no consent, approval, Order,
authorization or action by or in respect of, or filing with, any governmental
authority.
 
(c)           Non-Contravention; Consents. The execution, delivery and
performance by Buyer of this Agreement, and the consummation of the transactions
contemplated hereby do not violate any applicable Law or Order.
 
(d)           Purchase for Investment.  Buyer is financially able to bear the
economic risks of acquiring an interest in the Company and the other
transactions contemplated hereby, and has no need for liquidity in this
investment. Buyer has such knowledge and experience in financial and business
matters in general, and with respect to businesses of a nature similar to the
business of the Company, so as to be capable of evaluating the merits and risks
of, and making an informed business decision with regard to, the acquisition of
the Shares. Buyer is acquiring the Shares solely for his own account and not
with a view to or for resale in connection with any distribution or public
offering thereof, within the meaning of any applicable securities laws and
regulations, unless such distribution or offering is registered under the
Securities Act of 1933, as amended (the “Securities Act”), or an exemption from
such registration is available. Buyer has (i) received all the information he
has deemed necessary to make an informed investment decision with respect to the
acquisition of the Shares, (ii) had an opportunity to make such investigation as
he has desired pertaining to the Company and the acquisition of an interest
therein, and to verify the information which is, and has been, made available to
him and (iii) had the opportunity to ask questions of Seller concerning the
Company. Buyer has received no public solicitation or advertisement with respect
to the offer or sale of the Shares. Buyer realizes that the Shares are
“restricted securities” as that term is defined in Rule 144 promulgated by the
Securities and Exchange Commission under the Securities Act, the resale of the
Shares is restricted by federal and state securities laws and, accordingly, the
Shares must be held indefinitely unless their resale is subsequently registered
under the Securities Act or an exemption from such registration is available for
their resale. Buyer understands that any resale of the Shares by him must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for the Company at
the time, create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyer acknowledges and
consents that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(2) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
Buyer understands that the Shares are being sold to him pursuant to the
exemption from registration contained in Section 4(2) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(2) exemption.
 
(e)           Liabilities.  Following the Closing, Seller will have no debts,
liabilities or obligations relating to the Company or its business or
activities, whether before or after the Closing, and there are no outstanding
guaranties, performance or payment bonds, letters of credit or other contingent
contractual obligations that have been undertaken by Seller directly or
indirectly in relation to the Company or its business and that may survive the
Closing.
 
(f)           Title to Purchase Price Shares.  Buyer is the sole record and
beneficial owners of the Purchase Price Shares. At the Closing, Buyer will have
good and marketable title to the Purchase Price Shares, which Purchase Price
Shares are, and at the Closing will be, free and clear of all options, warrants,
pledges, claims, liens and encumbrances, and any restrictions or limitations
prohibiting or restricting transfer to Seller, except for restrictions on
transfer as contemplated by applicable securities laws.
 
4.           Indemnification and Release.
 
(a)           Indemnification. Buyer covenants and agrees to indemnify, defend,
protect and hold harmless Seller, and its officers, directors, employees,
stockholders, agents, representatives and affiliates (collectively, together
with Seller, the “Seller Indemnified Parties”) at all times from and after the
date of this Agreement from and against all losses, liabilities, damages,
claims, actions, suits, proceedings, demands, assessments, adjustments, costs
and expenses (including specifically, but without limitation, reasonable
attorneys’ fees and expenses of investigation), whether or not involving a third
party claim and regardless of any negligence of any Seller Indemnified Party
(collectively, “Losses”), incurred by any Seller Indemnified Party as a result
of or arising from (i) any breach of the representations and warranties of Buyer
set forth herein or in certificates delivered in connection herewith, (ii) any
breach or nonfulfillment of any covenant or agreement on the part of Buyer under
this Agreement, (iii) any debt, liability or obligation of the Company, whether
incurred or arising prior to the date hereof or after, (iv) any debt, liability
or obligation of Seller for actions taken prior to that certain Share Exchange
Agreement of even date herewith by and between Seller, Hong Kong Chenxin
International Development Limited, a Hong Kong company, and Fresh Generation
Overseas Limited, a British Virgin Islands company (the “Share Exchange”), (v)
the conduct and operations of the business of the Company whether before or
after the Closing Date, (vi) claims asserted against the Company whether arising
before or after the Closing Date and whether in connection with the transactions
contemplated hereunder or otherwise, or (vii) any federal or state income tax
payable by Seller and attributable to the transaction contemplated by this
Agreement or activities prior to the Share Exchange or with respect to the
Company after the Share Exchange.
 
 
- 3 -

--------------------------------------------------------------------------------

 
(b)           Third Party Claims.
 
(i)           If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Seller Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which Buyer has an indemnification obligation
under the terms of Section 5(a), then the Indemnitee shall notify Buyer (the
“Indemnitor”) within 20 days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and in connection therewith and to conduct
any proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim. The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor. If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and shall be responsible for any expenses of the Indemnitee in
connection with the defense of such Third-Party Claim so long as the Indemnitor
continues such defense until the final resolution of such Third-Party Claim. The
Indemnitor shall be responsible for paying all settlements made or judgments
entered with respect to any Third-Party Claim the defense of which has been
assumed by the Indemnitor. Except as provided in subsection (ii) below, both the
Indemnitor and the Indemnitee must approve any settlement of a Third-Party
Claim. A failure by the Indemnitee to timely give the Claim Notice shall not
excuse Indemnitor from any indemnification liability except only to the extent
that the Indemnitor is materially and adversely prejudiced by such failure.
 
(ii)           If the Indemnitor shall not agree to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, or shall fail to continue such defense
until the final resolution of such Third-Party Claim, then the Indemnitee may
defend against such Third-Party Claim in such manner as it may deem appropriate
and the Indemnitee may settle such Third-Party Claim, in its sole discretion, on
such terms as it may deem appropriate. The Indemnitor shall promptly reimburse
the Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim. If no settlement of such Third-Party Claim
is made, then the Indemnitor shall satisfy any judgment rendered with respect to
such Third-Party Claim before the Indemnitee is required to do so, and pay all
expenses, legal or otherwise, incurred by the Indemnitee in the defense against
such Third-Party Claim.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)           Non-Third-Party Claims. Upon discovery of any claim for which
Buyer has an indemnification obligation under the terms of this Section 5 which
does not involve a claim by a third party against the Indemnitee, the Indemnitee
shall give prompt notice to Buyer of such claim and, in any case, shall give
Buyer such notice within 30 days of such discovery. A failure by Indemnitee to
timely give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.
 
(d)           Release.  Buyer, on behalf of itself and its Related Parties, as
defined below, hereby releases and forever discharges Seller and its individual,
joint or mutual, past and present representatives, Affiliates, officers,
directors, employees, agents, attorneys, stockholders, controlling persons,
subsidiaries, successors and assigns (individually, a “Releasee” and
collectively, “Releasees”) from any and all claims, demands, proceedings, causes
of action, orders, obligations, contracts, agreements, debts and liabilities
whatsoever, whether known or unknown, suspected or unsuspected, both at law and
in equity, which Buyer or any of its Related Parties now have or have ever had
against any Releasee. Buyer hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Releasee, based upon any matter released hereby. “Related Parties” shall mean,
with respect to Buyer, (i) any Person that directly or indirectly controls, is
directly or indirectly controlled by, or is directly or indirectly under common
control with Buyer, (ii) any Person in which Buyer hold a Material Interest or
(iii) any Person with respect to which any Buyer serves as a general partner or
a trustee (or in a similar capacity). For purposes of this definition, “Material
Interest” shall mean direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended) of voting
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.
 
5.           Definitions. As used in this Agreement:
 
(a)  “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person. For the purposes of this definition,
 
(b) “Control,” when used with respect to any Person, means the possession,
directly or indirectly, of the power to (i) vote 10% or more of the securities
having ordinary voting power for the election of directors (or comparable
positions) of such Person or (ii) direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “Controlling” and
“Controlled” have meanings correlative to the foregoing;
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(c)           “Governmental Authority” means any domestic or foreign
governmental or regulatory authority;
 
(d)           “Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, Permit, license, policy or rule of common law;
 
(e)           “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;
 
(f)           “Order” means any judgment, injunction, judicial or administrative
order or decree;
 
(g)           “Permit” means any government or regulatory license,
authorization, permit, franchise, consent or approval; and
 
(h)           “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
6.           Miscellaneous.
 
(a)           Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.
 
(b)           Amendments and Waivers.
 
(i)           No provision of this Agreement may be amended or waived unless
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(ii)           No failure or delay by any party in exercising any right, power
or privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.
 
(c)           Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(d)           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted successors and assigns and
nothing herein expressed or implied will give or be construed to give to any
Person, other than the parties hereto, those referenced in Section 5 above, and
such permitted successors and assigns, any legal or equitable rights hereunder.
 
(e)           Governing Law. This Agreement will be governed by, and construed
in accordance with, the internal substantive law of the State of Delaware.
 
(f)           Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.
 
(g)           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement. This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof of this
Agreement.
 
(h)           Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
the remainder of the provisions of this Agreement (or the application of such
provision in other jurisdictions or to Persons or circumstances other than those
to which it was held invalid, illegal or unenforceable) will in no way be
affected, impaired or invalidated, and to the extent permitted by applicable
Law, any such provision will be restricted in applicability or reformed to the
minimum extent required for such provision to be enforceable. This provision
will be interpreted and enforced to give effect to the original written intent
of the parties prior to the determination of such invalidity or
unenforceability.
 
(i)           Notices. Any notice, request or other communication hereunder
shall be given in writing and shall be served either personally, by overnight
delivery or delivered by mail, certified return receipt and addressed to the
following addresses:
 
(a)
If to Buyer:
   
Marshall Davis
   
135 Carolstowne Road
   
Reisterstown, Maryland
   
Tel.: (410) 440-2323
       
(b)
If to Seller:
   
MD Holdings Corp.
   
135 Carolstowne Road
   
Reisterstown, Maryland
   
Tel.: (410) 440-2323
 

 
 
- 7 -

--------------------------------------------------------------------------------

 
 

       
With a copy to:
   
Anslow & Jaclin, LLP
   
195 Route 9 South, Suite 204
   
Manalapan, New Jersey 07726
   
Attention: Eric M. Stein, Esq.
 

 
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 

  MD HOLDINGS CORP.          
 
By:
/s/ Marshall Davis       Name: Marshall Davis       Title:  Chief Executive
Officer          

 

  MARSHALL DAVIS          
 
By:
/s/ Marshall Davis                        



 

--------------------------------------------------------------------------------

 


 